DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 14, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto US Pub 2017/0278361 in view of Takahashi US Pub 2006/0008103 further in view of Supran et al. US Pub 2013/0058023.
Regarding claim 1, Fujimoto teaches, 
A display assistant device (Fig. 1-4, element 10), comprising: 
a base (element 11a) configured for sitting on a surface (sitting surface being where element 11b is placed on 11a, fig 1 and 4), the base having a front side (front side being the side of where element 14 is indicated) and a rear side (rear side being where element 11a is indicated in figure 1) that is taller than the front side, and a bottom surface (bottom surface being the region where element 11a is indicated in figure 4) that is substantially planar;
a screen (entire section of 11b in other words the reading surface 12, which includes 24/13/23) having a rear surface (rear of 12/11b), the screen being supported by the front and rear sides of the base at the rear surface (fig 1 and 4), the base being substantially (emphasis added) hidden behind the screen when the display assistant device is viewed from a front view of the display assistant device (as seen in figure 1 and 4 when viewed from front view, such that the front view is when the device is on the surface/table and user looks from the left as seen in the annotated drawing), the front view of the display assistant device being along an axis parallel to the bottom surface (as provided in the annotated drawing below, the viewing direction and the bottom surface being parallel such that L1 and L2 in the annotated drawing are parallel); and 
A front speaker (element 26, paragraph 46, such that the sound is traveled via the speaker port 14) that is concealed inside the base (figure 1-4, paragraph 46), wherein the front speaker being oriented to project sound outwards from a portion of the front side of the base (figure 1-4, paragraph 46), that is not hidden behind the screen when the display assistant device is viewed from the front view of the display assistant device (as seen in figures 1, 3, and 4 the part that is not hidden behind the screen is considered the region where the speaker opening 14 are provided such that the speaker project the sound outwards from the front side of the base where the opening is; the office notes that the applicant has not recited the speaker to be facing the speaker grill/opening, but the speaker just has to project the sound outwards; furthermore the hidden and non-hidden is part of Fujimoto is similar to the present application figure 8b that is being mentioned as support and remarks) and such that the front speaker is on the opposite side of the rear surface of the base (figure 1-4). 
Fujimoto does not teach that the screen is oriented close to perpendicular than parallel to the bottom surface; and a rear speaker that is concealed inside the base, the rear speaker facing, and being oriented to project sound towards, the rear side of the base.
Takahashi in similar field of display assistant device comprises a base (housing of the display 1); such that the base comprises a front speaker (figure 1, element 4/5) and a rear speaker (element 21,22, figure 2) that is concealed inside the base (housing of display 1, figure 1-2), wherein the rear speaker faces, and is oriented to project sound towards the rear side of the base (figure 2, element 21,22 placed in the rear and has speaker holes to transmit holes in the rear) and such that the front speaker opposes the rear speaker (figure 1-2, front and back configuration of the front and rear speaker).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display assistant device of Fujimoto which comprises at least a front speaker to have a rear speaker/woofer in addition to the front speaker as taught by Takahashi such that the rear speaker that is concealed inside the base, wherein the rear speaker faces, and is oriented to project sound towards, the rear side of the base, such that the rear speaker/woofer is placed in the rear side where element 11b is indicated in figure 1 of Fujimoto, thus making the front speaker on the opposing side of the rear speaker, such modification will provide a powerful sound system (abstract of Takahashi) while optimizing the space provided within the base such that the two speakers can be arranged in different areas. 
Supran in similar field of display assistant device teaches a base (figure 2-5, element 10) configured for sitting on a surface, the base having a front side (front of element 10, with the lower height, when looking at figure 3 from side view) and a rear side (figure 3, the taller side of device 10, the side where element 10 is located) and a bottom surface (bottom of element 10, figure 3) that is substantially planar; wherein a screen having a rear surface (elements 7, 9) the screen supported by the front and rear sides of the base at the rear surface such that the screen is oriented closer to perpendicular than parallel to the bottom surface (figure 2-5, specifically figure 3 shows the screen oriented closer to perpendicular than parallel to the bottom surface, similar to present application). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the front and rear sides of the base of Fujimoto such that the screen sits at a more perpendicular than parallel to the bottom  as taught by Supran such modification is a design choice that the inventor can implement based on the viewing position, furthermore by providing the screen to be orientated more perpendicular than parallel to the bottom surface this will render Fujimoto’s display assistant device to sit at an optimal eye viewing angle such that the user is not straining the neck/posture looking down.

    PNG
    media_image1.png
    321
    531
    media_image1.png
    Greyscale

Regarding claim 2, Fujimoto as modified teaches, 
Wherein the base and the screen: are coupled to each other via a plurality of fasteners (as seen in figure 1 and 4 that the 11b is secured to 11a, furthermore within the base and display area fasteners similar to 72a in figure 7 can be occupied); and cannot be detached from each other by human manual manipulation without using a tool (figure 1-4, tools such as prying took maybe required, thereby at least some tool to snap off would be needed).
Regarding claim 3, Fujimoto as modified teaches, 
Wherein the base supports the screen such that a space exists between a bottom edge of the screen and a plane defined by the bottom surface (as seen from the view point of figure 4, and annotated figure 4 with label V1). 
Regarding claim 5, Fujimoto as modified teaches, 
wherein the rear speaker (as modified by Takahashi, rear speaker 21, 22 is woofer, which is low pitched) is configured to produce sound in a first frequency range (low pitched frequency range), 
the one or more front speakers (front speaker of Takahashi and the front speaker of Fujimoto, such that Takahashi paragraph 48, says the front speaker is middle pitched sound, thereby different frequency range than the first frequency range) are configured to produce sound frequency range (the front speakers as described in claim 1 are consider the tweeter speaker which provide a second frequency range as described in this claim); and
 the second frequency range is higher than the first frequency range (first audio frequency is low pitch and second audio frequency is middle pitch, thereby second audio frequencies are higher than the first audio frequencies).
Regarding claim 7, Fujimoto as modified teaches, 
Wherein the front and rear sides comprise speaker grill portion configured to permit sound generated by the front and rear speakers to exit the base (the modified structure of Fujimoto as provided in claim 1 such that grills portions similar to element 14 of Fujimoto and as seen in figures 1-2 of Takahashi, region of element 4-5, and 21). 
Regarding claim 14, Fujimoto as modified teaches, 
Wherein the base extends from the bottom surface along a center axis that is not perpendicular to the bottom surface (figure 4 of Fujimoto similar to present application's figure 5d, thereby drawing similar dotted line will show the same as figure 5d).
Regarding claim 17, Fujimoto as modified teaches, 
Wherein the screen extends beyond an intersection of the screen and the base (the office notes since the applicant has not described in what direction does the screen extend following interpretation will be meets the limitation, figure 1 and 4 of Fujimoto as modified such that the screen extends beyond an intersection of the screen and the base such that the screen is extending towards the higher inclined section when viewing figure 4 from the intersection).
Regarding claim 21, Fujimoto teaches, 
A display assistant device (Fig. 1-4, element 10), comprising: 
a base (element 11a) configured for sitting on a surface (sitting surface being where element 11b is placed on 11a, fig 1 and 4), the base having a front side (front side being the side of where element 14 is indicated) and a rear side (rear side being where element 11a is indicated in figure 1) that is taller than the front side; 
a screen (entire section of 11b in other words the reading surface 12, which includes 24/13/23) having a rear surface (rear of 12/11b), the screen being supported by the front and rear sides of the base at the rear surface (fig 1 and 4), the base supporting the screen such that a space exists between a bottom edge of the screen and a bottom plane of the display assistant device (see annotated figure below claim 1 such that element V1 indicated the space between the bottom edge of the screen and a plane defined by the bottom surface of the bottom of the base), the base being substantially hidden behind the screen when the display assistant device is viewed from a front view of the display assistant device (as seen in figure 1 and 4 when viewed from front view, such that the front view is when the device is on the surface/table and user looks from the left as seen in the annotated drawing; see annotated figure with L1 and L2 lines), the front view of the display assistant device being along an axis parallel to the bottom plane (as seen in annotated drawing L1 and L2 are parallel to each other); and 
One or more front speakers (element 26, paragraph 46, such that the sound is traveled via the speaker port 14), the front speakers are being concealed inside the base (figure 1-4, paragraph 46), the one or more front speakers being configured to project sound out of a portion of the front side of the base that is not hidden behind the screen when the display assistant device is viewed from the front view of the display assistant device (as seen in figures 1, 3, and 4 the part that is not hidden behind the screen is considered the region where the speaker opening 14 are provided such that the speaker project the sound outwards from the front side of the base where the opening is; the office notes that the applicant has not recited the speaker to be facing the speaker grill/opening, but the speaker just has to project the sound outwards; furthermore the hidden and non-hidden is part of Fujimoto is similar to the present application figure 8b that is being mentioned as support and remarks) and towards the space (figure 1, 3 and 4, paragraph 46, element 26; furthermore annotated figure 4 such that the sound is projecting in the space of V1). 
Fujimoto does not teach a rear speaker that is concealed inside the base, the rear speaker being configured to project sound out of the rear side of the base, such that the one or more front speaker and the rear speaker are on opposite side; furthermore, Fujimoto does not teach a space exists between a bottom edge of the screen add a bottom plane of the display assistant device, the space being shorter than the front side.
Takahashi in similar field of display assistant device comprises a base (housing of the display 1); such that the base comprises a front speaker (figure 1, element 4/5) and a rear speaker (element 21,22, figure 2) that is concealed inside the base (housing of display 1, figure 1-2), wherein the rear speaker faces, and being oriented to project sound towards the rear side of the base (figure 2, element 21,22 placed in the rear and has speaker holes to transmit holes in the rear) and such that the front speaker opposes the rear speaker (figure 1-2, front and back configuration of the front and rear speaker).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display assistant device of Fujimoto which comprises at least a front speaker to have a rear speaker/woofer in addition to the front speaker as taught by Takahashi such that the rear speaker that is concealed inside the base, wherein the rear speaker faces, and is oriented to project sound towards, the rear side of the base, such that the rear speaker/woofer is placed in the rear side where element 11b is indicated in figure 1 of Fujimoto, thus making the front speaker on the opposing side of the rear speaker, such modification will provide a powerful sound system (abstract of Takahashi) while optimizing the space provided within the base such that the two speakers can be arranged in different areas. 
Supran in similar field of display assistant device teaches a base (figure 2-5, element 10) configured for sitting on a surface, the base having a front side (front of element 10, with the lower height, when looking at figure 3 from side view) and a rear side (figure 3, the taller side of device 10, the side where element 10 is located) and a bottom surface (bottom of element 10, figure 3) that is substantially planar; 
wherein a screen having a rear surface (elements 7, 9) the screen supported by the front and rear sides of the base at the rear surface such that the screen is oriented closer to perpendicular than parallel to the bottom surface (figure 2-5, specifically figure 3 shows the screen oriented closer to perpendicular than parallel to the bottom surface, similar to present application), the base supporting the screen such that a space (see the annotated figure of Supran below, the space indicated by h1) exists between a bottom edge of the screen and a bottom plane of the display assistant device, the space being shorter than the front side (as seen in the annotated figure h1 is smaller than h2), the base being substantially hidden (figure 3, the base is hidden behind the screen when viewing from the front view, since at least the display overhangs similar to present application) behind the screen when the display assistant device is viewed from a front view (as seen in the annotated, front view being parallel) of the display assistant device, he front view of the display assistant device being along an axis parallel to the bottom plane. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the front and rear sides of the base  and the orientation of the screen of Fujimoto such the rear side is at a higher height like the height of Supran and such that the screen is overhangs the base thereby the space as claimed is short than the front side of the base  as taught by Supran such modification is a design choice that the inventor can implement based on the viewing position, furthermore by providing the screen and base to be in an orientation as claimed (i.e. space being shorter than front side) will render Fujimoto’s display assistant device to sit at an optimal eye viewing angle such that the user is not straining the neck/posture looking down and furthermore providing large, aesthetically pleasing display without the base being shown.

    PNG
    media_image2.png
    578
    586
    media_image2.png
    Greyscale


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto US Pub 20170278361 in view of Takahashi US Pub 2006/0008103 further in view of Supran et al. US Pub 2013/0058023 and Rao et al. US Pub 2018/0199123.
Regarding claim 11, 
Fujimoto as modified by Takahashi teaches the display assistant device as described in claim 1. 
Fujimoto as modified does not teach a first microphone and a second microphone, wherein: 
The first microphone is disposed on a front surface of the screen and is configured to detect human voice usable for voice inputs; and
The second microphone disposed within the base and is configured to detect background sound useable for sound equalization. 
Rao in similar field of display assistant device teaches a first microphone (any one of microphone 406 of the array of microphone also element 406a-f and paragraphs 124 and 50) and a second microphone(any one of microphone 406), wherein the first microphone is disposed on a front surface of the screen (fig 4b) and is configured to detect human voices usable for voice inputs (intended use limitation, furthermore microphones capable of performing this features; paragraph 50, wake word), and the second microphone is disposed within the base (fig. 4a-b) and is configured to detect background sound useable for sound equalization (paragraph 56; fig 4b). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Fujimoto as modified by Takahashi to include plurality of microphones including a first microphone and the second microphone and the specific arrangement as taught by Rao such that providing such microphone will enable the device of Fujimoto to be voice activated and the microphones will help control the vibrations that is delivered from the speaker(s). 
Regarding claim 12, 
Fujimoto as modified by Takahashi teaches the display assistant device as described in claim 1. 
Fujimoto as modified does not teach further comprising a privacy switch disposed on the rear surface of the screen, wherein the display assistant device is configured to, responsive to activation of the privacy switch, perform one or more of: muting a microphone of the display assistant device, disabling a camera module of the display assistant device, disconnecting the display assistant device from the Internet while keeping the display assistant device connected to a local area network, or communicatively disconnecting the display assistant.
Rao in similar field of display assistant device teaches a privacy switch (fig 1. element 110a, paragraph 31) disposed on the rear surface of the screen, wherein the display assistant device is configured to, responsive to activation of the privacy switch perform one or more of: muting a microphone of the display assistant device (as described in paragraph 31, muting), disabling a camera module of the display assistant device, disconnecting the display assistant device from the Internet while keeping the display assistant device connected to a local area network, or communicatively disconnecting the display assistant.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Fujimoto as modified by Takahashi to include a privacy switch as taught by Rao for the purpose of controlling the speaker and have a quick one button mute feature. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto US Pub 20170278361 in view of Takahashi US Pub 2006/0008103 further in view of Supran et al. US Pub 2013/0058023 and Gummalla et a. US Pub 2019/0181533.
Regarding claim 18,
Fujimoto teaches at least one antenna configured to communicate data. 
Fujimoto does not teach first antenna configured to communicate data using a THREAD communication protocol and a second antenna configured to communicate using a Wi-Fi communication protocol.
Gummalla teaches plurality of antenna such that the antenna configured to communicate data using a THREAD communication protocol and a Wi-Fi communication protocol (paragraph 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Fujimoto as modified by Takahashi to include two antenna configured to communicate data using a THREAD communication protocol and a Wi-Fi communication protocol as taught by Gummalla since providing specific type of antenna is not new and this will enable the device of Fujimoto to be Wi-Fi enabled and providing THREAD protocol will enable lower power device and be secured and future proof communication protocol.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto US Pub 20170278361 in view of Takahashi US Pub 2006/0008103 further in view of Supran et al. US Pub 2013/0058023 and Franklin et al. US Pub 2016/0139702.
Regarding claim 19, 
Fujimoto as modified teaches a front surface comprising a display active area for presenting information and content (area of element 24). 
Fujimoto as modified does not teach a touch sensing area that is sensitive to touch events, wherein the touch sensing area at least encloses the display active area. However providing a touch sensitive display is not new. 
Franklin in similar field of display teaches a front surface having a display active area (Fig. 4, element 54/display structure 44 which corresponds to the active area when viewed from the cover layer/window 42) and a touch sensing area (element 56, fig 4) that is sensitive to touch events, wherein the touch sensing area encloses the display active area (as seen 56 greater and extends beyond, additionally provided around the edge of the active area fig 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Fujimoto as modified by Takahashi to include the touch sensing area and to make the display of Fujimoto to be touch sensitive for the purpose of limiting number of mechanical inputs and thereby providing a smaller and less costing device of Fujimoto.

Allowable Subject Matter
Claims 22-26 are allowed.
Primary reasons for allowance of claim 22 is applicant has incorporated the allowable subject matter of previous claim 8 as provided in the final office action (4/30/2021).
Primary reasons for allowance of claim 25 is applicant has incorporated the allowable subject matter of previous claim 15 as provided in the final office action (4/30/2021).

Response to Arguments
Applicant's arguments filed on 7/19/2022 have been fully considered but they are not persuasive. 
Applicant provides argument that the newly amended limitation of “a front speaker that is concealed inside the base and that opposes the rear speaker, the front speaker being oriented to project the sound outwards from a portion of the front side of the base that is not hidden behind the screen when the display assistant device is viewed from the front view of the display assistant device” is not taught by Fujimoto in view of Takahashi in view of Supran. The office respectfully disagrees. 
Applicant is reminded that the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus as provided in the claim rejections above and as seen in figures 1, 3, and 4 the part that is not hidden behind the screen is considered the region where the speaker opening 14 are provided such that the speaker project the sound outwards from the front side of the base where the opening is. Furthermore, the office notes that the applicant has not recited the speaker to be facing the speaker grill/opening, but the speaker just has to project the sound outwards, thus since the projected sound will travel to the openings of Fujimoto this limitation is met. Lastly, the hidden and non-hidden is part of Fujimoto is similar to the present application figure 8b that is being mentioned as support and remarks, thus what specific section is consider hidden and what is non-hidden is arbitrary thus given the broadest reasonable interpretation in light of the specification, this limitation is met as provided in the rejection above. Additionally, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the combination of Fujimoto in view of Takahashi in view of Supran provided under claim 1 and 21 teaches the newly amended limitation. 
The drawing objection and the 35USC§112 are withdrawn based on the cancellation of claims 27-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yukawa WO 2006/104101 (provided in the IDS 4/8/2022) – figure 2 teaches front and rear speaker concealed within a housing and they are facing opposite side and directing sound to the front or rear respectively, in addition, orientating the speaker to be in aligned with the sound opening/speaker grills. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841